DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:

For claim 20:
In line 3, there is a duplication of limitation “placing the user’s hair between the first area and the second area”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 10, it is unclear to which sensor “the at least one sensor” is referring. In line 5, it was previously introduced “at least one optical sensor”. In line 10, it was introduced “a sensor”.

For claim 4:
In line 4, it is unclear to which “at least the sensor” it is referring.

For claim 6:
In line 2, it is unclear whether “a user” is different from claim 1.
In line 5, it is unclear whether “a hair color of the user” is different from line 2.
In line 6, it is unclear whether “a degree of hair” is different from line 4.

For claim 8:
In line 2, it is unclear to which “the device” it is referring.

For claim 9:
In line 2, it is unclear to which “the device” it is referring.

For claim 10:
In line 2, it is unclear whether it should be “wherein the electronic circuit device”.
In line 3, since claim 9 introduces a new "device", claims 10 and 11 are invoking 112(b) because it is now unclear to which device these claims 10 and 11 are referring in their preamble and/or body. Hence, for clarity purposes, each of the recited "device" along all claims 1-20 must recite their original form (e.g. "hair condition determining device" as in the preamble of claim 1), and not only a broad "device". Another option could be naming in a different way the term "electronic circuit device". In conclusion, recite each of the "devices" as in their initial introduction.

For claim 11:
In line 2, it is unclear whether it should be “wherein the electronic circuit device”.
In line 5, it is unclear which “the at least one sensor” is referring to.

For claim 12:
In line 3, it is unclear whether it should be “for the user”.
In line 3, “the data recorded” lacks of antecedent basis.

For claim 13:
It is unclear whether this claim is an independent or dependent claim. It is unclear whether this claim is a method or apparatus claim. Hence, explicitly recite or expand the claim as corresponds. That is, if independent, incorporate all limitations without mentioning another claim; if dependent, state so from the preamble; if a method claim, do not refer to an apparatus claim; etc.
If amended to be dependent claim:
In line 3, it is unclear whether it should be “moving the hair condition determining device”.
In line 4, it is unclear whether it should be “the area”.
In line 4, it is unclear whether the “at least one light source” is different from claim 1.
In line 13, it is unclear whether it should be “detected at least one movement pattern”.

For claim 14:
In line 6, “the external storage device” lacks of antecedent basis.
In line 9, it is unclear whether “to an external storage device” is different from line 6.
In line 12, as per claim 10, it is unclear to which “the device” it is referring.

For claim 15:
In line 4, it is unclear whether it should be “the detection of the at least one degree”.

For claim 17:
In line 2, it is unclear whether it should be “for the user”.
In line 2, it is unclear which “the data” it is referring.

For claim 19:
In line 3, it is unclear whether “first area and second area” are different from the preceding claims.

For claims 2-12 and 14-20:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Chattopadhyay et al. (hereinafter Chat) (US Patent Application Publication No. 2017/0164887).

Regarding claim 1, Chat teaches a hair condition determining device for providing hair condition information (Fig. 2), comprising:
a first area (left side of hair band 201) and a second area (right side of hair band 201) configured to allow a user's hair to move between the first area and the second area (hair able to move from side to side),
wherein in the first area at least one optical sensor (optical camera 205) for detecting light from a light source is arranged (light source 206 providing light to camera 205 [Paragraphs 38, 43, 45-48, 50]),
wherein the second area comprises at least one carrier (the hair band 201 itself is a carrier), and
wherein the first area and the second area are coupled by a connecting element in such a way that the first area and the second area are opposite each other (left side being opposite to right side through the hair band) in such a way that a sensor main measuring direction of the at least one sensor is oriented at a predefined angle to a surface of the carrier (different sensors located along the hair band, thus they are implicitly oriented at an angle).

Regarding claim 2, Chat further teaches the device according to claim 1, wherein the connecting element comprises an elastic material (hair bands are elastic).

Regarding claim 3, Chat further teaches the device according to claim 1, wherein the connecting element shows a U-shaped configuration and the first area and the second area are each positioned at an end area of the U-shaped configuration (from Fig. 2 it is seen that the hair band comprises a U-shaped configuration, thus left and right sides to the ends of the hair bands).

Regarding claim 4, Chat further teaches the device according to claim 1, further comprising a calibration medium positioned on an area of a surface of the carrier facing the first area, wherein the calibration medium is configured to calibrate at least the sensor of the device (microcontroller 223 is being connected to each of the deployed sensors, hence microcontroller calibrates them [Paragraphs 38-39]).

Regarding claim 5, Chat further teaches the device according to claim 4, wherein the calibration medium comprises a ceramic material (microcontroller 223 implicitly comprises ceramic materials).

Regarding claim 6, Chat further teaches the device according to claim 1, wherein the first area comprises a color sensor for detecting a hair color of a user (color sensor for detecting hair color [Paragraph 11]) and/or hair damage via UV light by absorption or reflection (hair condition based on UV light [Paragraph 47]) and a hair condition sensor for detecting a degree of hair damage of the user (sensors for determining a degree of hair damage [Paragraph 12]), and wherein the color sensor is configured to detect a hair color of the user at a first time (color sensor for detecting hair color [Paragraph 11]) and the hair condition sensor is configured to detect a degree of hair damage of the user at a second time (sensors for determining a degree of hair damage [Paragraph 12]), and wherein the first time and the second time lie in a predefined time range ([Paragraphs 72, 83, 89]).

Regarding claim 7, Chat further teaches the device according to claim 1, wherein the first area or the second area further comprises an acceleration sensor ([Paragraphs 39, 101]).

Regarding claim 8, Chat further teaches the device according to claim 7, wherein the acceleration sensor is configured to detect a movement condition of the device in space ([Paragraphs 39, 101]).

Regarding claim 9, Chat further teaches the device according to claim 8, wherein the device further comprises an electronic circuit device ([Paragraph 41]).

Regarding claim 10, Chat further teaches the device according to claim 9, wherein the circuit device is at least configured to control an operating condition of the device based on at least one movement condition of the device detected by the acceleration sensor (since accelerometer is included, the movement of the device is being determined and used for the controlling of the device).

Regarding claim 11, Chat further teaches the device according to claim 10, wherein: the circuit device is further configured, based on the detected movement condition, to store at least one item of hair condition information detected by the at least one sensor in a storage device of the device or in an external storage device, and/or to delete at least one hair condition information from the storage device of the device or from the external storage device, and/or transmit the hair condition information to an external data processing device, and/or to display information based on the hair condition information on a display device of the device and/or on a display device of the external data processing device (hair condition determination data being externally transferred to server 203).

Regarding claim 12, Chat further teaches the device according to claim 1, further comprising a mixing device configured to produce an individual hair treatment product for a user by utilizing the data recorded by the hair condition determining device (since it is a hair condition system, it is implicitly seen that a solution is seek once it is determined the condition of the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al. (hereinafter Chat) (US Patent Application Publication No. 2017/0164887) in view of Hutchings et al. (hereinafter Hut) (US Patent Application Publication No. 2015/0342515).

Regarding claim 13, Chat teaches a method for providing hair condition information (Fig. 3), comprising:
moving a hair condition determining device according to claim 1 along an area of a user's hair at a predefined distance from the hair (hair brush in Fig. 3 to be used by a user at a predetermined distance);
illuminating the hair with at least one light source (light source illuminating the hair from a light source [Paragraph 29]);
during illumination, detecting a portion of light which has interacted with the hair with at least one first sensor (camera detects illuminated hair [Paragraph 34]);
detecting at least one degree of hair damage by utilizing of a second sensor (sensors for determining a degree of hair damage [Paragraph 12]);
[
processing of a detected hair condition information [(detected hair condition is processed by circuitry [Paragraphs 38, 43, 45-48, 50]).
However, Chat does not explicitly mention detecting at least one movement pattern during a movement of the hair condition determining device in space by utilizing an acceleration sensor… based on the detected movement pattern.
Hut teaches, in a similar field of endeavor of hair systems, the following:
detecting at least one movement pattern during a movement of the hair condition determining device in space by utilizing an acceleration sensor… based on the detected movement pattern (patterns on movement at brushing, thus being used for the determination of the hair condition [Paragraph 52]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hair system (as taught by Chat) by determining a movement pattern (as taught by Hut) for the purpose of better interpretation of the forces of the device (Hut – Paragraph 4).

Regarding claim 14, Chat further teaches the method according to claim 13, wherein the processing comprises at least one of the following: storing the detected hair condition information in a storage device upon detection of a first movement pattern; deleting at least one of the detected hair condition information stored in the storage device and/or in the external storage device upon detection of a second movement pattern; transmitting the detected hair condition information to an external data processing device and/or to an external storage device when a third movement pattern is detected; and displaying information based on the detected hair condition information on a display device of the device and/or on a display device of the external data processing device upon detection of a fourth movement pattern (hair condition determination data being externally transferred to server 203).

Regarding claim 15, Chat further teaches the method according to claim 13, the method further comprising: performing a detection of a hair color at a first time (color sensor for detecting hair color [Paragraph 11]); and performing the detection of the degree of hair damage at a second time (sensors for determining a degree of hair damage [Paragraph 12]), the first time and the second time being within a predefined time range ([Paragraphs 72, 83, 89]).

Regarding claim 16, Chat further teaches the method according to claim 15, wherein: performing the detection of the hair color at the first time comprises detecting the portion of light which has interacted with the hair with the first sensor (camera detects illuminated hair [Paragraph 34]).

Regarding claim 17, Chat further teaches the method according to claim 13, further comprising: producing an individual hair treatment product for a user by utilizing the data recorded by the hair condition determining device (since it is a hair condition system, it is implicitly seen that a solution is seek once it is determined the condition of the user).

Regarding claim 18, Chat further teaches the method according to claim 17, wherein producing the individual hair treatment product comprises producing the individual hair treatment product specifically designed to reduce the hair damage of the user (since it is a hair condition system, it is implicitly seen that a solution is seek once it is determined the condition of the user).

Regarding claim 19, Chat further teaches the method according to claim 13, wherein: moving the hair condition determining device along the user's hair comprises placing the user's hair between a first area and a second area of the hair condition determining device (hair will be placed within the device).

Regarding claim 20, Chat further teaches the method according to claim 19, wherein: placing the user's hair between the first area and the second area comprises placing the user's hair between the first area and the second area wherein the first area and the second area are coupled by a connecting element (left side being opposite to right side through the hair band).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633